PARKER, Judge.
On oral argument counsel for the parties informed this Court that, pending the hearing of this appeal, trial of plaintiff’s action has taken place in the Superior Court, resulting in a money judgment in favor of the plaintiff against the male defendant. It is apparent, therefore, that the questions sought to be presented by *408this appeal have become moot, plaintiff’s present remedy being to enforce collection of its judgment. An appellate court will not decide a moot question. 1 Strong’s N.C. Index 3rd, Appeal and Error § 9.
We note that the constitutional question which defendants sought to present by their cross-appeal has already been decided adversely to their contentions. Properties, Inc. v. Ko-Ko Mart, Inc., 28 N.C. App. 532, 222 S.E. 2d 267 (1976), petition for discretionary review denied, 289 N.C. 615, 223 S.E. 2d 392 (1976).
Appeal dismissed.
Judges Martin and Arnold concur.